ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-083, concluding that EVANS C. AGRAPIDIS of HASBROUCK HEIGHTS, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 5.4(a) (splitting fee with a non-lawyer), RPC 7.2(c) (giving something of value for recommending the lawyer’s services), RPC 7.3(d) (providing compensation for recommending the lawyer’s services), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that EVANS C. AGRAPIDIS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.